Citation Nr: 1212987	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of trauma to the neck and upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was certified to the Board by the RO in Phoenix, Arizona.  

The Veteran also filed a notice of disagreement regarding the denial of entitlement to service connection for bilateral hearing loss.  In September 2010, the RO granted service connection for right and left ear hearing loss.  As this issue was resolved, it is not for consideration by the Board.  

In March 2011, a hearing was held before the undersigned sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The record was also held open for 30 days with further evidence being received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of trauma to the upper back and neck/whiplash.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

At the hearing, the Veteran reported that he was treated at the VA Medical Center in Palo Alto in approximately 2001.  The claims folder does not contain any VA outpatient records.  On remand, relevant VA records should be obtained.  

The Veteran also testified that he was in the Reserves.  A review of his initial claim shows that he reported service in the Army Reserves from August 1984 to April 1993.  On remand, efforts should be made to obtain complete medical records pertaining to the Veteran's Reserve service.  

The duty to assist also includes providing a VA examination when necessary.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  

Private medical records show a diagnosis of degenerative cervical disc disease and thus, there is evidence of current disability.

Service treatment records do not document any injury to the cervical or thoracic spine.  On physical examination for Reserve duty in February 1985, the Veteran's spine was reported as normal on clinical evaluation.  In various statements and testimony, however, the Veteran alleges that he suffered trauma from being thrown around in an M578 track vehicle.  In one instance, he almost got thrown out of the gunner's hatch.  He said that he went on sick call and wore a neck brace for about a week.  He denied any neck or upper back injuries before or after service.  

The Board acknowledges the absence of documented treatment for neck pain during active service.  Notwithstanding, the Veteran is competent to report that he was jostled or thrown around in the course of his military duties and that he experienced neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Regarding whether there is any indication that the Veteran's current disability is related to service, the record contains various lay statements indicating that the Veteran complained of neck pain in the years following his discharge.  The Veteran also submitted medical statements in support of his claim.  An August 2008 statement from Dr. R.T. indicates that the Veteran has degenerative cervical disc disease from repeated trauma and that he has chronic pain and no history of civilian neck injuries.  In April 2011, the Veteran submitted a statement from his chiropractor, Dr. M.E., who stated that due to the nature of the injuries to the Veteran, it appears he has post whiplash syndrome in his neck which would clinically correlate to his military background.  

On review, the requirements for a VA examination are met.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from the VA Medical Center in Palo Alto, for the period from January 2001 to the present.  All records obtained should be associated with the claims file.  

2.  The RO/AMC should contact the Veteran and request additional information regarding his Reserve service, to include dates of service and the unit he was assigned to.  Thereafter, the RO/AMC should contact all appropriate sources and attempt to obtain any available medical records pertaining to the Veteran's Reserve service.  

3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

4.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any neck/upper back disability.  The claims folder should be available for review.  

Following examination and review of the claims folder, the examiner is requested to opine whether it is at least as likely as not that the Veteran has a current disability of the neck/upper back that is related to active military service or events therein.  In making this determination, the examiner must consider the Veteran's lay statements regarding in-service trauma as well as the private medical statements of record.  A complete rationale must be provided for any opinion offered.  

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for residuals of trauma to the neck and upper back.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

